DREYFUS PRIME MONEY MARKET FUND Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. The Board, including a majority of the non-interested Board members, of the above-listed series of CitizensSelect Funds (the "Fund") has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1.
